For Immediate Release U.S. ENERGY CORP. REPORTS SECOND QUARTER 2 PROVIDES AN OPERATIONAL UPDATE RIVERTON, Wyoming – August 8, 2013 – U.S. Energy Corp. (NASDAQ Capital Market:“USEG”) (the “Company”), today reported its second quarter 2013 highlights and selected financial results for the three and six months ended June 30, 2013, and also provided an operational update. Selected highlights for the three and six months ended June 30, 2013 Financial and Operational Results · During the quarter ended June 30, 2013, the Company recorded net income after taxes of $573,000, or $0.02 per share basic and diluted, as compared to a net loss after taxes of $990,000, or $0.04 per share basic and diluted, during the same period of 2012. · On June 20, 2013, the Company announced the successful completion of the Beeler #2H well at a gross initial production rate of 859 BOE/D.The Beeler #2H is the Company's first participated well in Dimmit County, Texas targeting the Buda Limestone formation.The Company has an approximate 30% working interest and an approximate 22.8% net revenue interest in the Booth Tortuga acreage block. · Oil and Gas operations produced operating income of $2.1 million during the quarter ended June 30, 2013 as compared to operating income (before impairment of $523,000) of $1.9 million during the quarter ended June 30, 2012. · During the three months ended June 30, 2013, the Company produced 101,026 BOE, or 1,110 BOE/D from 92 gross (15.76 net) wells. · At June 30, 2013, the Company had $4.1 million in cash and cash equivalents on hand. Working capital (current assets minus current liabilities) was $12.8 million. · The Company recognized $15.8 million in revenues during the six months ended June 30, 2013. · During the six months ended June 30, 2013, we received average revenue of $2.6 million per month from our producing wells with an average operating cost of $622,000 per month (excluding workover costs), and production taxes of $272,000 before non-cash depletion expense, for an average cash flow of $1.7 million per month from oil and gas production before non-cash depletion expense. Press Release August 8, 2013 Page 2 of 7 · General and administrative expenses decreased by $1.0 million during the six months ended June 30, 2013 as compared to general and administrative expenses for the six months ended June 30, 2012. · Earnings before interest, income taxes, depreciation, depletion and amortization, accretion of discount on asset retirement obligations, non-cash impairments, unrealized derivative gains and losses and non-cash stock compensation expense ("Modified EBITDAX"), was $8.0 million for the six months ended June 30, 2013, an increase of 13.4% from $7.1 million for the same period in 2012.Modified EBITDAX is a non-GAAP financial measure.Please refer to the reconciliation in this release for additional information about this measure.* Operations Update South Texas - Buda Limestone formation Booth-Tortuga Prospect The Company participates in approximately 10,140 gross acres in the Booth-Tortuga acreage block in Dimmit County, Texas which are prospective for the Buda Limestone formation.The Company has an approximate 30% working interest and a 22.8% net revenue interest in the acreage. The Beeler #2H well, our first Buda Limestone formation targeted well, was drilled to a total measured depth of 11,013 feet, including an approximate 3,700 foot lateral.The well has produced approximately 57,500 gross BOE during the first 83 days of production (last reported), or an average of 693 gross (158 net to USEG) BOE/D during that period.During July, the well has averaged 597 gross (136 net to USEG) BOE/D. Additionally, the Beeler #3H well was spud on August 3, 2013 and is currently being drilled at a depth of 3,245 feet with drilling and completion operations expected to be completed in early September.The operator expects the rig drilling this well to remain active in the area for the rest of the year. Williston Basin, North Dakota Bakken and Three Forks formations The Young 31-30 #1H well (Bakken Formation) was completed with 35 fracture stimulation stages in late July 2013.The well had an early 24-hour flow back rate of 1,721 BOE/D.The initial production rate consisted of approximately 1,509 barrels of oil and 1,275 MCF of natural gas.The Company has an approximate 2.69% WI and 2.07% NRI in this well. The Mongoose 1-8-5H well (Bakken Formation) was completed with 35 fracture stimulation stages in June with an initial peak 24 hour production rate of 1,523 BOE/D.The well produced 26,773 gross BOE during the first 30 days of production or an average of 892 BOE/D.The Company has an approximate 0.29% working interest and a 0.23% net revenue interest in the well. Press Release August 8, 2013 Page3 of 7 The Talon 1-9-4H well and the Slugger 1-16-21H wells were both completed in July on the same pad location.Both wells were completed with 34 stages.The operator is currently drilling out the plugs on both wells in order to turn the wells over to production.The Company has an approximate 0.27% and 0.36% working interest and a 0.21% and 0.28% net revenue interest in the wells, respectively. Williston Basin Wells in Progress: Well Name Operator Formation Working Interest Net Revenue Interest Status Van Hook 126-2523H EOG Resources Bakken 0.36% 0.27% Producing - TBA Van Hook 19-2523H EOG Resources Bakken 0.36% 0.27% Producing - TBA State 36-1 #4TFH Statoil Three Forks 3.64% 2.88% Completing Gene Zumhof Federal 5300 11-23T Oasis Petroleum Three Forks 0.41% 0.31% Completing Talon 1-9-4H Emerald Oil Inc. Bakken 0.27% 0.21% Completing Slugger 1-16-21H Emerald Oil Inc. Bakken 0.36% 0.28% Completing Hovde 33-4 #3TFH Statoil Three Forks 2.45% 1.94% Drilled - completion pending Hovde 33-4 2TFH Statoil Three Forks 2.47% 1.95% Drilled - completion pending Excalibur 2-25-36H Emerald Oil Inc. Bakken 0.82% 0.61% Drilling Wayne Zumhof Federal 5300 44-15T Oasis Petroleum Three Forks 4.33% 3.24% Drilling Hovde 33-4 #4H Statoil Bakken 2.45% 1.94% Scheduled to spud August 2013 Average: 1.63% 1.26% Mount Emmons Molybdenum Project On April 22, 2013, the Company received a letter from the U.S. Forest Service notifying the Company that it had completed a review of the Mine Plan of Operations (“MPO”) for the Mount Emmons Molybdenum Project in Colorado and that it has determined that the MPO “does contain sufficient information and clarity to form the basis for a proposed action to initiate scoping and analysis under the National Environmental Policy Act.”The letter also states, “U.S. Energy has met the requirements of the Reality Check provision granting conditional water rights for the Mt. Emmons Molybdenum Project by filing the Plan for the Mt. Emmons Mine with the Forest Service.No other special use permits or rights-of-way for the water facilities are required because they are addressed in the Plan.”The MPO provides an in-depth description of the proposed construction, mining, processing, and reclamation operations for the Project. The Company has initiated a scoping analysis of the MPO with the U.S. Forest Service and anticipates that such work will continue through the balance of 2013. Remington Village On March 5, 2013, the Company entered into a Purchase and Sale Agreement with an undisclosed buyer to sell its Remington Village apartment complex located in Gillette, Wyoming for $15.0 million.The transaction is now anticipated to close on or before September 20, 2013, subject to due diligence and the purchaser's ability to obtain an acceptable loan commitment for the proposed acquisition of the property. Press Release August 8, 2013 Page4 of 7 CEO Statement “We are very pleased to be moving forward with our next Buda Limestone well in the Booth-Tortuga acreage block in South Texas.We have meaningful interests in the prospect and the production to date from our first Buda well has been very encouraging,” said Keith Larsen, CEO of U.S. Energy Corp.“Management is also pleased that Crimson is determined to keep its rig active in the Booth-Tortuga acreage through the balance of 2013.This program has the potential to provide a growth catalyst for the Company and its shareholders, and if the next several Buda wells perform in a similar fashion, it is possible that drilling could accelerate even further next year,” he added. Press Release August 8, 2013 Page5 of 7 Financial Highlights The following table sets forth selected financial information for the three and six months ended June 30, 2013 and 2012.This information is derived from the financial statements filed with Company’s Form 10-Q for the six months ended June 30, 2013, and should be read in conjunction with the financial statements contained therein, including the notes to the financial statements. U.S. ENERGY CORP. CORPORATE PRESENTATIONS (Unaudited) (Amounts in thousands, except per share amounts) June 30, December 31, Balance Sheets: Cash and cash equivalents $ $ Current assets $ $ Current liabilities $ $ Working capital $ $ Total assets $ $ Long-term obligations $ $ Shareholders' equity $ $ Shares Outstanding For the three months ended June 30, For the six months ended June 30, Statements of Operations: Operating revenues $ Income (loss) from continuing operations $ $ ) $ ) $ ) Other income & expenses $ (Provision for) benefit from income taxes $
